Citation Nr: 0015331	
Decision Date: 06/09/00    Archive Date: 06/15/00

DOCKET NO.  99-03 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for inflammatory arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from April 1990 to August 
1991.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating decision entered in 
February 1998 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Buffalo, New York, denying the 
veteran's claim of entitlement to service connection for 
inflammatory arthritis on the basis that such claim was not 
well grounded.


REMAND

It is argued by the veteran that further actions by the RO 
are necessary in order to obtain her service medical records, 
which she alleges would disclose treatment for pain 
throughout the limbs in 1990 and 1991.  Allegations are 
advanced, to the effect that she served on active duty under 
her maiden name and that an additional search for medical 
records compiled in service utilizing her maiden name is a 
reasonable request.  

Review of the claims folder indicates that the RO in July 
1997 requested the veteran's service medical records 
utilizing the veteran's maiden name (by her March 1997 
application for VA compensation, she was not married until 
September 1991), and, in response, the National Personnel 
Records Center (NPRC) noted that her records were not on file 
and that the RO's request was referred to "VA Address Code 
11."  On the basis of that referral, the RO received in 
November 1997 an annotated copy of a VA Form 70-3101-4, 
Request for Information, noting the veteran's service dates, 
other service in the United States Army Reserve, and the 
absence of service medical records on file.  Such was 
followed by a determination in December 1997 by the Alternate 
Military Records Specialist at the RO that further attempts 
to obtain the veteran's service medical records would be 
futile.  Notice of the foregoing was furnished to the veteran 
later in December 1997, when she was further advised that, if 
she was a member of a Reserve unit, she should check with 
unit personnel to see if her records were with them.  

As the RO made but a single request to obtain service medical 
records from the NPRC, further action is deemed to be in 
order.  See Hayre v. West, 188 F.3d 1327, 1334 (Fed. Cir. 
1999) (where there is a breach of the duty to assist in which 
VA fails to obtain pertinent service medical records 
specifically requested by the claimant and fails to provide 
the claimant with notice explaining the deficiency, the claim 
does not become final for purposes of appeal on the basis of 
grave procedural error.); see also Veterans Benefits 
Administration Letter 20-99-60 (Aug. 30, 1999) (service 
medical records are to be requested in all cases as they are 
records considered to be within VA custody).

Also, the veteran in her application for VA compensation 
filed in March 1997 listed in Item 21 the name and address of 
an individual who was noted to have knowledge of the 
veteran's claimed inflammatory arthritis, although the RO is 
not shown to have advised the veteran to submit evidence from 
the specified individual in support of the instant claim.  
When VA is put on notice that relevant evidence may exist or 
could be obtained, that, if true, would render the claim 
plausible, VA has a duty to notify the veteran of the 
evidence needed to complete a submitted benefits application.  
McKnight v. Gober, 131 F.3d 1483, 1485 (1997) (per curiam); 
see also 38 U.S.C.A. § 5103(a) (West 1991).  While notice of 
her right to submit statements from doctors and non-doctors 
was furnished to the veteran in the RO's correspondence of 
July 1997, she was not specifically advised to provide a 
statement from the individual named in the March 1997 
application.  Further notice to that effect is deemed to be 
in order.

On the basis of the foregoing, additional assistance to the 
veteran is deemed to be in order, prior to the Board's 
consideration of the well groundedness of the claim 
presented.  Accordingly, this matter is REMANDED to the RO 
for the following actions:

1.  The RO should contract the veteran in 
order to obtain the names of the 
facilities from whom she received 
treatment in service for joint 
complaints, the dates of such treatment, 
and the unit to which assigned at the 
time.  The RO, if feasible, should 
attempt to obtain the treatment records 
directly from any identified sources.  
Any search should be done using the 
veteran's maiden and married names.

2.  The RO should, through contact with 
the NPRC and direct contact with the 
United States Army, determine the 
whereabouts of the veteran's service 
medical and personnel records so that 
they may be obtained and associated with 
the veteran's claims folder.  As well, 
the dates of the veteran's service in the 
United States Army Reserve must also be 
ascertained and any and all medical or 
personnel records compiled during such 
Reserve service must also be obtained for 
inclusion in the claims folder.  The 
attempts to obtain the foregoing 
documents should be fully outlined and 
any negative responses to the request(s) 
for documents should be committed to 
writing and made a part of the record.  
In the event that a search for the 
missing records is unsuccessful, the 
veteran should be advised in writing of 
the deficiency.  All requested searches 
should be done using both the veteran's 
maiden and married names.

3.  It should be determined if a separate 
loan guarantee file exists for the 
veteran as it is observed that she 
reported applying for such benefits at 
the VARO, Buffalo.  If so, this file 
should be checked to see if it contains 
the veteran's service medical records.  
If not, a notation to this effect should 
be entered into the claims folder.

4.  The RO should contact the veteran in 
writing for the purpose of advising her 
of her right to submit a statement or 
affidavit from the individual listed in 
her March 1997 application as having had 
knowledge of the facts surrounding the 
claimed service incurrence of the 
veteran's inflammatory arthritis.  The RO 
should also advise her that she may 
submit alternate evidence to support her 
contention that service connection is 
warranted for arthritis.  This evidence 
may take the following forms.  However, 
the appellant may submit any other 
evidence she finds appropriate:  
statements from service medical 
personnel, "buddy" certificates or 
affidavits, employment physical 
examinations, medical evidence from 
hospitals, clinics and private physicians 
by which or by whom a veteran may have 
been treated, especially soon after 
discharge, letters written during 
service, photographs taken during 
service, pharmacy prescription records 
and insurance examinations.  

5.  Lastly, the RO should readjudicate 
the veteran's claim of entitlement to 
service connection for inflammatory 
arthritis, based on all the evidence on 
file and all governing legal authority, 
first determining whether such claim is 
well grounded.  If the benefit sought on 
appeal is not granted, the veteran and 
her representative should be furnished 
with a supplemental statement of the 
case.  They should then be afforded a 
reasonable period for a response, before 
the case is returned to the Board for 
further review.

The veteran need take no action until otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purposes of this remand are to obtain service medical and 
personnel records and to provide notice to the veteran of the 
need to submit certain, previously identified evidence.  No 
inference should be drawn regarding the final disposition of 
the claim in question as a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, this claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44- 8.45 and 38.02-38.03.   



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




